Title: General Orders, 3 September 1776
From: Washington, George
To: 



Head Quarters, New York, sept: 3rd 1776.
Vernon.Mifflin


The General most earnestly requests, that the several Brigadiers, and Commandants of Brigades, get their respective Corps in the best order as soon as possible and for this purpose they should join in Brigades as soon as can be, on a parade appointed for that purpose.
The Brigade, Majors according to the new arrangement are to attend every day for orders while they stay in town if they should march to reinforce Genl Mifflin’s & McDougall’s Brigades, they will fix upon one to come to Head Quarters every day for orders.
Genl Fellow’s Brigade to furnish a Captain, two subs. & fifty men, for Boat duty, ’till further orders, to parade at Head Quarters, and receive Orders at eight OClock, every morning.
Some instances of infamous Cowardice, and some of scandalous Plunder, and Riot, having lately appeared, the General is resolved to bring the offenders to exemplary punishment—the notion that seems too much to prevail of laying hold of property not under immediate care, or guard, is utterly destructive of all

Honesty or good Order, and will prove the ruin of any Army, when it prevails—It is therefore hoped the Officers will exert themselves, to put a stop to it on all future occasions. If they do not, e’er long Death will be the portion of some of the offenders.
The state of the Ammunition and Arms, should be a subject of constant attention to every officer.
The General hopes the justice of the great cause in which they are engaged, the necessity and importance of defending this Country, preserving its Liberties, and warding off the destruction meditated against it, will inspire every man with Firmness and Resolution, in time of action, which is now approaching—Ever remembring that upon the blessing of Heaven, and the bravery of the men, our Country only can be saved.
The General orders a return of every regiment to be made immediately, and delivered to the Brigadier, or Commandant of the brigade, so that the Brigade Returns may be made at twelve O’Clock to morrow.
The near approach of the enemy, obliges the Guards to be doubled—the several Brigade Majors are immediately to settle the duty of their Brigades, according to their strenght—This is confined to Genl Putnam’s division.
After Orders. Capt: Hezekiah Holdridge of Col. Wyllys’s Regt appointed to act as Major of said regiment; for the present.
